                                                                                Case 3:19-mc-80050-SK Document 35 Filed 06/27/19 Page 1 of 9



                                                                       1   ANDREW D. CASTRICONE (SBN: 154607)
                                                                           acastricone@grsm.com
                                                                       2   GORDON REES SCULLY MANSUKHANI, LLP
                                                                           275 Battery Street, Suite 2000
                                                                       3   San Francisco, CA 94111
                                                                           Telephone:     (415) 986-5900
                                                                       4   Facsimile:     (415) 262-3726

                                                                       5   Attorneys for Defendant/Respondent
                                                                           MARKMONITOR, INC.
                                                                       6

                                                                       7

                                                                       8                                     UNITED STATES DISTRICT COURT

                                                                       9                                  NORTHERN DISTRICT OF CALIFORNIA

                                                                      10
Gordon Rees Scully Mansukhani, LLP




                                                                      11   COX COMMUNICATIONS, INC. and                         )   CASE NO. CV 19 80 050MISC SK
                                                                           COXCOM, LLC                                          )
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12                                                        )   DECLARATION OF ANDREW D.
                                                                                                      Plaintiffs                )   CASTRICONE IN SUPPORT OF
                                                                      13                                                        )   LETTER BRIEF (DKT. 34)
                                                                                     vs.                                        )
                                                                      14                                                        )
                                                                           MARKMONITOR, INC.,                                   )   U.S. Magistrate Judge Sallie Kim
                                                                      15                                                        )
                                                                                                     Defendant.                 )
                                                                      16                                                        )
                                                                      17             I, Andrew D. Castricone, declare as follows:
                                                                      18             1.       I am an attorney, admitted to practice in all state and federal courts in California
                                                                      19   and New York1, all state courts in Massachusetts (inactive), and I am a partner of the law firm of
                                                                      20   Gordon Rees Scully Mansukhani, LLP, counsel of record for Defendant MarkMonitor, Inc.
                                                                      21   (“MarkMonitor”) in the above-entitled matter. I have personal knowledge of the facts set forth
                                                                      22   herein and, if necessary, I would and could competently testify thereto if called as a witness in
                                                                      23   this matter.
                                                                      24             2.       MarkMonitor is a non-party to the underlying litigation (Sony Music
                                                                      25   Entertainment, et al. v. Cox Communications, Inc., et al., USDC ED Va. Case No. 1:18-cv-
                                                                      26   00950-LO-JFA) and, as such, is protected from undue burden or expense in complying with a
                                                                      27   subpoena in that matter pursuant to Fed. Rules of Civ. Proc. (“FRCP”) 45(d).
                                                                      28
                                                                           1   Excluding Second Circuit Court of Appeals.
                                                                                                                             Page 1
                                                                           CASTRICONE DEC. IN SUPPORT OF LETTER BRIEF                                CASE NO. CV 19 80 050MISC SK
                                                                             Case 3:19-mc-80050-SK Document 35 Filed 06/27/19 Page 2 of 9



                                                                       1          3.      On May 9, 2019, this Court granted MarkMonitor’s Motion to Quash plaintiff’s

                                                                       2   subpoena seeking MarkMonitor’s deposition on 24 topics of examination to be addressed by four

                                                                       3   designees (Sam Bahun (Ohio), Curtis Eisenberger (Idaho), Slawomir Paszkowski (Lithuania) and

                                                                       4   Jacob Svalstoga (Denmark)). (Dkt.31). A true and correct copy of the Order is attached for the

                                                                       5   Court’s convenience as Exhibit “A.” In the Order, the Court noted “[t]he Ninth Circuit has long

                                                                       6   held that nonparties subject to discovery requests deserve extra protection from the courts.”

                                                                       7   [Citation omitted.], Dkt.31, p.2:26-28. In addressing location, the Court confirmed the

                                                                       8   deposition location for each corporate designee must be set no more than 100 miles from their

                                                                       9   residence or place of business. Id., pp.3:23-4:8. The Court further agreed with MarkMonitor

                                                                      10   that, as a nonparty corporate witness, it had the right to designate the person(s) to testify on its
Gordon Rees Scully Mansukhani, LLP




                                                                      11   behalf, and it would be unreasonable to require MarkMonitor to educate an alternative designee
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12   (including a witness on U.S. soil, which here is non-existent) on highly technical topic (e.g.

                                                                      13   source code). Id.,p.4:9-23; 5:12-15.

                                                                      14          4.      The day after the Order was issued, Cox’ counsel sent me a courtesy copy of a

                                                                      15   revised subpoena, which “reduced” the topics of examination to 10, and which, I was informed,

                                                                      16   was being served on MarkMonitor’s agent, with witness fees. In the cover email, Cox

                                                                      17   represented that, in light of anticipated multiple designees, it “will ensure that those depositions

                                                                      18   are taken within 100 miles of each and on a date and time convenient for those witnesses.” See

                                                                      19   Cox, Ex. “C,” Dkt. 32-3, p.31. After confirming service, we informed Cox that, in response to

                                                                      20   the “reduced” areas of examination, we would designate the same individuals, with Mr. Bahun

                                                                      21   addressing most subjects, but that he could not address engineering/source code issues or

                                                                      22   specifics regarding financials. Id. at pp.27-28. We requested that counsel advise if they intended

                                                                      23   to only depose Mr. Bahun, or if they also intend to depose Messrs. Eisenberger, Paszkowski and

                                                                      24   Svalastoga. Ibid.

                                                                      25          5.      Shortly thereafter, and in light of Mr. Bahun dealing with family medical issues,

                                                                      26   counsel agreed he would be deposed in Los Angeles in conjunction with other travel, and he

                                                                      27   could be educated by Mr. Eisenberger to testify on certain subjects. It was further agreed that

                                                                      28   this Court would be the forum for any disputes and the time to seek relief would be extended. As

                                                                                                                          Page 2
                                                                           CASTRICONE DEC. IN SUPPORT OF LETTER BRIEF                             CASE NO. CV 19 80 050MISC SK
                                                                             Case 3:19-mc-80050-SK Document 35 Filed 06/27/19 Page 3 of 9



                                                                       1   for source code and engineering issues, Messrs. Svalastoga and Paszkowksi are foreign residents

                                                                       2   not subject to U.S. jurisdiction, and we advised Cox we needed to secure their consent to testify

                                                                       3   and determine deposition location(s). We also referred Cox to standardized procedures for

                                                                       4   securing testimony from foreign witnesses for cases venued in the United States. See, generally,

                                                                       5   Cox, Ex. “C,” Dkt. 32-3, pp.20-28.

                                                                       6          6.      On or about June 3-5, 2019, the parties discussed that Mr. Bahun could address

                                                                       7   the issues originally earmarked for Mr. Eisenberger and that Mr. Paszkowski agreed to be

                                                                       8   deposed and address all source code and engineering issues. See Cox, Ex. “C,” Dkt. 32-3, pp.18-

                                                                       9   20. However, he was unwilling to voluntarily travel to the U.S and his pre-existing work and

                                                                      10   pre-planned vacation calendar eliminated his ability to be deposed in June and most, if not all, of
Gordon Rees Scully Mansukhani, LLP




                                                                      11   July. Ibid. In response, and in complete disregard for the law and this Court’s May 9 Order, Cox
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12   again suggested that, given the discovery cut-off in the underlying case, MarkMonitor must

                                                                      13   designate an individual who was available and educated on the relevant topics. In doing so, Cox

                                                                      14   cited authorities addressing a party’s discovery obligations. Ibid. Cox also challenged

                                                                      15   MarkMonitor’s reference to any application of the Hague Convention or local laws that might

                                                                      16   pose obstacles to taking depositions in Lithuania (or Denmark), and (again relying on cases

                                                                      17   involving parties), improperly asserted that the depositions could and should be compelled to

                                                                      18   take place in the U.S. Ibid.

                                                                      19          7.      On June 6, I confirmed the designees would be limited to Messrs. Bahun and

                                                                      20   Pazskowski and reminded Cox’ counsel of this Court’s prior rulings. See Cox, Ex. “C,” Dkt. 32-

                                                                      21   3, pp.15-18. We further noted that, while Mr. Paszkowski agreed to be deposed, he was not

                                                                      22   subject to personal jurisdiction in the U.S. and did not consent to travel for his deposition. Ibid.

                                                                      23   In addition, I clarified our reference to the Hague Convention and local rules to inquire if Cox

                                                                      24   had made any effort to determine proper protocol and secure any necessary

                                                                      25   authorization/permission to hold a deposition in Lithuania. Ibid. We agreed to inquire as to any

                                                                      26   ability for Mr. Paszkowski to modify his calendar, if at all possible, for a possible video

                                                                      27   deposition. I also alternatively suggested a deposition on written questions, which was rejected.

                                                                      28   Ibid. In response to Cox’ claim of urgency, I reminded counsel that this Court directed Cox

                                                                                                                          Page 3
                                                                           CASTRICONE DEC. IN SUPPORT OF LETTER BRIEF                            CASE NO. CV 19 80 050MISC SK
                                                                             Case 3:19-mc-80050-SK Document 35 Filed 06/27/19 Page 4 of 9



                                                                       1   relief from any deadlines, etc. should be addressed to the Eastern District of Virginia. I have not

                                                                       2   seen or heard of any effort to do so. Ibid. My email also included a request as to whether Cox

                                                                       3   was going to formally modify the subpoena and requested a copy of any amended deposition

                                                                       4   notice. Ibid.

                                                                       5          8.       After my June 6 email, there was no communication from Cox’ counsel. In

                                                                       6   preparation for Mr. Bahun’s June 13 deposition in Los Angeles, we served a formal response and

                                                                       7   objections to the unmodified subpoena to summarize the above communications and agreements,

                                                                       8   including our offer to check on a possible video deposition of Mr. Paszkowski. A true and

                                                                       9   correct copy of the response and objections is attached hereto as Exhibit “B.” During Mr.

                                                                      10   Bahun’s deposition, I made objections to questions that might seek information regarding source
Gordon Rees Scully Mansukhani, LLP




                                                                      11   code as potentially calling for information within the scope of Mr. Paszkowski’s designation.
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12   There was no mention of scheduling Mr. Paszkowski’s deposition despite the fact that counsel

                                                                      13   were together for approximately 8 hours.

                                                                      14          9.       A week later, on June 20, 2019, Ms. Leiden sent me an email which expressly

                                                                      15   asked, “Have you determined whether Mr. Paszkowski is available for a deposition by video

                                                                      16   between now and July 2? . . . . we would be willing to discuss reasonable costs, if any,

                                                                      17   associated with setting that up . . . .” [Emphasis added.] See Cox, Ex. “C,” Dkt. 32-3, p.15. The

                                                                      18   next day, she echoed, “Please let us know about Mr. Paszkowski’s availability for deposition by

                                                                      19   video between now and July 2.” [Emphasis added.] Id. at p.14. An hour later, I replied that Mr.

                                                                      20   Paszkowsi may be amenable to a video deposition, but we had not yet seen confirmation that

                                                                      21   Cox had secured any requisite protocol/received permission for Lithuanian deposition and timing

                                                                      22   issues should be addressed in ED Virginia. Id., pp.13-14.

                                                                      23          10.      The following day, Saturday June 22, I was advised, and promptly notified Cox

                                                                      24   that Mr. Paszkowski could be available for a video deposition on July 1 or 2, so long as any

                                                                      25   appropriate procedures/authorization for doing so in Lithuania were satisfied. See Cox, Ex. “C,”

                                                                      26   Dkt. 32-3, p.12-13. In accordance with the agreement for a video deposition, I advised Cox that

                                                                      27   Lithuania was 10 hours ahead of California and requested confirmation of our permission to

                                                                      28   proceed, as well as deposition logistics. Ibid.

                                                                                                                         Page 4
                                                                           CASTRICONE DEC. IN SUPPORT OF LETTER BRIEF                           CASE NO. CV 19 80 050MISC SK
                                                                             Case 3:19-mc-80050-SK Document 35 Filed 06/27/19 Page 5 of 9



                                                                       1          11.     On June 24, Ms. Leiden confirmed the dates would work and that some

                                                                       2   anonymous counsel in Lithuania opined a video deposition could proceed. She promised to

                                                                       3   provide deposition logistics and asked whether Mr. Paszkowski speaks English. Despite the

                                                                       4   agreement on location, Cox alternatively suggested paying for Mr. Paszkowski to travel to

                                                                       5   London. See Cox, Ex. “C,” Dkt. 32-3, p.12.

                                                                       6          12.       The next day, June 25, Ms. Leiden confirmed the deposition would be on July 2

                                                                       7   about 2.4 kilometers from Mr. Paszkowski’s business, but, for the very first time announced

                                                                       8   Cox was considering taking the deposition in person and that “local counsel” confirmed a live

                                                                       9   deposition was appropriate. See Cox, Ex. “C,” Dkt. 32-3, p.10-11. In response, we rejected the

                                                                      10   London offer and noted confusion about the live v. video comment given that our agreement was
Gordon Rees Scully Mansukhani, LLP




                                                                      11   for a video deposition, i.e. there would not be an attorney conducting any live examination or
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12   defense of the witness. Id., at p.10. In basic terms, the video protocol was to accommodate the

                                                                      13   witness/designee’s agreement to modify his schedule, and to alleviate the burden, time and

                                                                      14   expense on MarkMonitor. Ibid. Along those lines, and in addition to seeking actual

                                                                      15   confirmation of authority to proceed in Lithuania, we again requested logistics, noting I was fine

                                                                      16   with commencing the deposition on the evening of July 1 (CA time) to allow Mr. Pazskowski the

                                                                      17   convenience of a morning or afternoon deposition. Ibid.

                                                                      18          13.     In response, at approximately 4:06 p.m. (PT), Ms. Leiden proclaimed Cox “will

                                                                      19   attend the deposition in person. . . . We welcome your participation and that of counsel for

                                                                      20   Plaintiffs in person or, if either of you prefers it, we will arrange for a video hook-up. . . .” See

                                                                      21   Cox, Ex. “C,” Dkt. 32-3, p.9. I was told to agree within 54 minutes to proceed as Cox

                                                                      22   demanded, or it would go to Court. Ibid. Less than two hours later, Ms. Leiden contacted

                                                                      23   Magistrate Judge Kim’s clerk requesting a telephone conference. Ibid.

                                                                      24          14.     Thereafter, both the Sony Plaintiffs’ counsel, Jeff Gould, and I attempted to meet

                                                                      25   and confer further with Cox’ counsel. As Mr. Gould aptly noted:

                                                                      26          Given that Cox has already inspected MarkMonitor’s source code and taken an
                                                                                  all-day Rule 30(b)(6) deposition of a MarkMonitor witness, the exercise proposed
                                                                      27          below seems unnecessary, wasteful and unduly complicated. Beyond the
                                                                                  challenge and cost of coordinating a deposition in Lithuania for a U.S. case under
                                                                      28          optimal circumstances, the timing further complicates this matter. July 2 is the

                                                                                                                           Page 5
                                                                           CASTRICONE DEC. IN SUPPORT OF LETTER BRIEF                             CASE NO. CV 19 80 050MISC SK
                                                                             Case 3:19-mc-80050-SK Document 35 Filed 06/27/19 Page 6 of 9



                                                                       1          last day of discovery and three depositions are already scheduled that day. If Cox
                                                                                  nevertheless insists on pushing forward with the proposed deposition of
                                                                       2          MarkMonitor’s Lithuanian witness, Plaintiffs respectfully request that Cox agree
                                                                                  to proceed by video (or phone), as MarkMonitor has agreed. Given the three
                                                                       3          depositions scheduled for July 2 and the short notice between now and July 2,
                                                                                  Plaintiffs are not available to travel to Lithuania for the proposed deposition and
                                                                       4          should not be disadvantaged by Cox’s attorneys appearing in
                                                                                  person. Furthermore, additional motion practice over the logistics of the proposed
                                                                       5          deposition seems wasteful and unnecessary, particularly given MarkMonitor’s
                                                                                  agreement to proceed voluntarily by video.
                                                                       6

                                                                       7   See Cox, Ex. “C,” Dkt. 32-3, p.8.

                                                                       8          15.     On July 26, at 3:41 a.m., I sent Ms. Leiden a lengthy response questioning the

                                                                       9   second hand summary attorney opinion, and providing Cox with reference to 7 FAM 921,

                                                                      10   “Procedures for Oral Examination of Witness” and specifics from the U.S. Dept. of State
Gordon Rees Scully Mansukhani, LLP




                                                                      11   regarding Lithuania, and reference to Lithuania’s 2017 “Country Profile” regarding the “Taking
                                     275 Battery Street, Suite 2000




                                                                           of Evidence by Video-Link Under the Hague Convention of 18 March 1970 on the Taking of
                                       San Francisco, CA 94111




                                                                      12

                                                                      13   Evidence Abroad in Civil or Commercial Matters,” which seemed contradictory to Cox’

                                                                      14   position, and to which they have provided no explanation. See Cox, Ex. “C,” Dkt. 32-3, pp.5-7.

                                                                      15   A true and correct copy of the “Country Profile” is attached hereto as Exhibit “C.” Cox failure

                                                                      16   to explain how these procedures are inapplicable is troubling, especially since Cox argues that

                                                                      17   Mr. Paszkowski is not a voluntary witness.

                                                                      18          16.     Later on June 26, during business hours, Mr. Gould and I tried to meet and confer

                                                                      19   via further email - to no avail. See Cox, Ex. “C,” Dkt. 32-3, pp.2-3. As Mr. Gould noted, and

                                                                      20   we agreed,

                                                                      21          Plaintiffs continue to believe this deposition is unnecessary and wasteful for the
                                                                                  reasons described below and on the phone today. To date, MarkMonitor has
                                                                      22          agreed to provide a witness voluntarily if all parties attend by video. Your
                                                                                  insistence on different terms seems designed to ensure the deposition does not
                                                                      23          occur and to manufacture a record for a future preclusion motion. If Cox’s
                                                                                  interest is in actually taking the deposition, rather than manufacturing a record for
                                                                      24          a preclusion motion (which we are confident would fail), we encourage you to
                                                                                  reconsider your insistence on doing so in person. We’re at the tail end of a long
                                                                      25          discovery road and it’s neither feasible nor practical for Plaintiffs to be in
                                                                                  Lithuania July 2 given at least three other depositions that day, the short notice
                                                                      26          between now and July 2, and myriad other case activity as the discovery period
                                                                                  concludes. Plaintiffs have no problem with the deposition occurring and intend to
                                                                      27          participate by video if it does occur, but are concerned by the unlevel playing
                                                                                  field if Cox attorneys are there in person with no attorney present for Plaintiffs
                                                                      28          and no attorney present with the witness. Let’s work together to figure this out

                                                                                                                         Page 6
                                                                           CASTRICONE DEC. IN SUPPORT OF LETTER BRIEF                           CASE NO. CV 19 80 050MISC SK
                                                                             Case 3:19-mc-80050-SK Document 35 Filed 06/27/19 Page 7 of 9



                                                                       1          cooperatively.

                                                                       2   See Cox, Ex. “C,” Dkt. 32-3, p.3.

                                                                       3          17.     Instead of trying to figure it out cooperatively, we received repeated inapplicable

                                                                       4   arguments by email only, the second hand attorney declaration and strident advisements that Cox

                                                                       5   would appear in person, and MarkMonitor and Plaintiffs “are welcome to attend in person or

                                                                       6   remotely.” See Cox, Exs. “B,” “C,” Dkt. 32-3, pp.3-4.

                                                                       7          18.     Prior to Cox’ submission of its brief, Ms. Leiden once again proclaimed they

                                                                       8          will appear [in person] in Vilnius . . . next Tuesday, July 2, at 10am to take the
                                                                                  deposition of MarkMonitor through Mr. Paszkowski. He is not a “volunteer” – he
                                                                       9          is the a [sic] corporate designee of MarkMonitor who is subject to the U.S.
                                                                                  subpoena power. We are willing to fly Mr. Paszkowski to London, or to
                                                                      10          anywhere in the continental U.S., for the deposition if you prefer. But unless we
                                                                                  hear back from you today on an alternate location, we are going forward as
Gordon Rees Scully Mansukhani, LLP




                                                                      11          planned in Vilnius. Let me know if and how you plan to participate. . . . If you
                                                                                  are concerned that there will not be a “level playing field” if Winston & Strawn
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12          appears in person, then you should attend. . . . let me know if and how Plaintiffs
                                                                                  intend to participate. . . .
                                                                      13

                                                                      14   See Cox, Ex. “C,” Dkt. 32-3, p.2.

                                                                      15          19.     To borrow Ms. Leiden’s words, and presuming the deposition may proceed in

                                                                      16   Lithuania under the applicable rules, etc., the only “level playing field” at this juncture that

                                                                      17   comports with FRCP 45(d) mandates that the deposition proceed as originally planned, with all

                                                                      18   counsel appearing via videoconference only.

                                                                      19          20.     MarkMonitor has already produced Mr. Bahun for a full day of deposition, which

                                                                      20   allowed Cox to fully explore the ins and outs of the MarkMonitor system employed by Plaintiffs

                                                                      21   for the detection of copyright infringement activity and ensuing notification, etc. Pursuant to the

                                                                      22   protective order in the underlying case, MarkMonitor has already made its source code available

                                                                      23   for inspection near Washington, D.C. The inspection was attended by Mr. Svalastoga, who Cox

                                                                      24   could have served with a subpoena while he was in the U.S., but they chose not to. In fact, I

                                                                      25   expected him to be served at the time and was greatly surprised that Cox’ counsel did not take

                                                                      26   advantage of that opportunity. Cox and the Plaintiffs both have retained experts to opine on any

                                                                      27   source code issues, if any. The requested printed portions of the source code have also been

                                                                      28   produced.

                                                                                                                          Page 7
                                                                           CASTRICONE DEC. IN SUPPORT OF LETTER BRIEF                             CASE NO. CV 19 80 050MISC SK
                                                                             Case 3:19-mc-80050-SK Document 35 Filed 06/27/19 Page 8 of 9



                                                                       1          21.     Mr. Paszkowsi, a foreign national, has been designated as MarkMonitor’s

                                                                       2   designee on the source code issue. As he does not live or work in the United States, and he and

                                                                       3   MarkMonitor are not parties to the underlying case, the Court lacks jurisdiction to compel his

                                                                       4   personal testimony, in Lithuania or elsewhere. His June and July schedule are congested with

                                                                       5   pre-existing work and vacation conflicts. He voluntarily agreed to modify his schedule and

                                                                       6   submit to a video deposition to afford Cox an opportunity to depose him prior to the discovery

                                                                       7   completion deadline, which Cox chose not to extend. Cox agreed to conduct the deposition with

                                                                       8   the witness in Lithuania and counsel attending via video. There was never any discussion or

                                                                       9   request by Cox or anyone else for a live deposition in Lithuania, nor was there ever an offer to do

                                                                      10   so. I have made myself available to attend the deposition remotely at “off hours” in California to
Gordon Rees Scully Mansukhani, LLP




                                                                      11   accommodate a more convenient time for the witness. I understand the plaintiffs have also done
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12   so, and had presumed that Cox has also made such arrangements.

                                                                      13          22.     Though I question the strength of his declaration, I have been informed that the

                                                                      14   attorney Cox retained in Lithuania has been described as the “best” attorney in that country. At

                                                                      15   the same time, I am informed by MarkMonitor it is a client of the Lithuanian law firm that

                                                                      16   Cox has retained, and there may be a conflict of interest.

                                                                      17          23.      As part of the scheduling of the telephone conference on this dispute, Ms. Leiden

                                                                      18   has indicated that her Chicago based intellectual property partner, Michael Brody, is planning on

                                                                      19   taking the deposition. Mr. Brody’s profile demonstrates that he is a highly experienced and tech

                                                                      20   savvy litigator. After agreeing to participate in, and expressly inviting a video-only deposition,

                                                                      21   Cox’ eleventh hour demand that Mr. Paszkowski, who has never been deposed before, submit to

                                                                      22   a live deposition before such attorneys without his own counsel present (and even suggesting that

                                                                      23   we may not participate at all) is in bad faith. Cox’ knowing that there are three other depositions

                                                                      24   in their case on that date, coupled with presumed knowledge that I am also unavailable, is clearly

                                                                      25   an attempt to take advantage of the situation and likely lead to the intimidation of the witness –

                                                                      26   again a foreign national who is appearing in a legal proceeding without experience, on a purely

                                                                      27   voluntary basis. I am, in fact, unable to attend a deposition in Lithuania on Tuesday due to a

                                                                      28   variety of pre-existing conflicts and travel restrictions, as well as the burden and expense my

                                                                                                                         Page 8
                                                                           CASTRICONE DEC. IN SUPPORT OF LETTER BRIEF                           CASE NO. CV 19 80 050MISC SK
                                                                             Case 3:19-mc-80050-SK Document 35 Filed 06/27/19 Page 9 of 9



                                                                       1   client will fact for last minute travel expenses to such a distant location. I am also concerned

                                                                       2   that, if Mr. Paszkowski is informed that it will be a live deposition, and there is an issue on

                                                                       3   attendance by his counsel, he may retract his agreement to be deposed – which is of no benefit to

                                                                       4   anyone.

                                                                       5          24.     Based on the foregoing, it is my opinion that this dispute is not really a dispute at

                                                                       6   all, and that the deposition, if it is to go forward, should simply proceed as originally intended.

                                                                       7          I declare under penalty of perjury under the laws of the United States of America that the

                                                                       8   foregoing is true and correct. Executed on June 27, 2019.

                                                                       9

                                                                      10                                                        /s/    Andrew D. Castricone
                                                                                                                          Andrew D. Castricone
Gordon Rees Scully Mansukhani, LLP




                                                                      11
                                     275 Battery Street, Suite 2000
                                       San Francisco, CA 94111




                                                                      12

                                                                      13

                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28

                                                                                                                          Page 9
                                                                           CASTRICONE DEC. IN SUPPORT OF LETTER BRIEF                            CASE NO. CV 19 80 050MISC SK
